Citation Nr: 1724614	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 27, 2012, and a rating in excess of 40 percent from that date for intervertebral disc syndrome (IVDS) of the low back with degenerative arthritis and sciatic nerve involvement. 

2.  Entitlement to an initial, compensable schedular rating for left testicle atrophy with varicocele. 

3.  Entitlement to a higher rating for left testicle atrophy with varicocele on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.. 

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected IVDS of the low back with degenerative arthritis and sciatic involvement.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for IVDS with degenerative arthritis of the low back; with  sciatic nerve involvement; as well as granted ;) service connection and assigned an initial (zero percent)( noncompensable) rating for left testicle atrophy, each effective July 9, 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD) with the assigned ratings. A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in December 2009. 

In March 2013, the RO granted a 40 percent rating for the service-connected low back disability,  effective March 27, 2012. 

In May 2015, the Veteran testified during  a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In July 2015, the Board expanded the appeal to include a claim for a TDIU due to  service-connected IVDS of the lumbar spine as a component of the claim for higher rating (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims on appeal to the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining VA medical examinations.  After accomplishing further action,  the AMC continued to deny the higher rating claims, as well as denied the claim for a TDIU,  (as reflected in the November 2016 supplemental SOC (SSOC)), and  returned these matters to the Board for further appellate consideration.   

Regarding characterization of that portion of the appeal in involving evaluation of lumbar spine disability, as noted in the July 2015 Board remand, because the Veteran disagreed with the initial ratings assigned following the awards of service connection for low back disability and left testicle atrophy, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AMC  granted a higher rating of 40 percent for the lumbar spine disability from March 27, 2012,  inasmuch as higher ratings for this disability are available before and after that date, and  the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now  characterized the lumbar disability as involving requests for higher ratings at each stage; as reflected on the title page.    See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, (1993).  

Regarding that portion of the appeal involving  evaluation  for left testicle atrophy,  the Board previously characterized the claim consistent with the October 2016 VA examiner's clarifying diagnosis of left testicle atrophy with varicocele, as reflected on the title page.  The Board has now expanded the claim to reflect schedular and extra-schedular components, and, given the different dispositions warranted for each such component, has bifurcated the claim as reflected on the title page.

As a final preliminary matter, the Board notes that, before and after certification of the appeal to the Board, the Veteran submitted additional private treatment records in March and May 2017, without a waiver of initial AOJ consideration.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  However, this fact does not preclude Board consideration of the left testicle atrophy with varicocele claim, at this juncture, as the medical evidence pertains only to the IVDS lumbar spine disability (the claim for which is being remanded).  The AOJ will have opportunity to review the additional evidence received on remand.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

The Board's decision addressing the claim for an initial, compensable, schedular rating for left testicle atrophy with varicocele is set forth below.  The matters of the claims for higher ratings for IVDS, extra-schedular rating for left testicle atrophy with varicocele, and a TDIU, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the July 9, 2008effective date of the award of service connection, the Veteran's left testicle atrophy with varicocele has not been shown to have resulted in complete atrophy of both testes.


CONCLUSION OF LAW

The criteria for an initial ,compensable schedular  rating for left testicle atrophy with varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7523 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A fully compliant, pre-adjudicatory August 2008 AOJ letter provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A  (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the October 2009 SOC set forth the criteria for higher ratings and rating considerations relevant to left testicle atrophy (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records and VA treatment records and examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with the claim is necessary.  

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various written statements by the Veteran and his representative, on his behalf.

Specifically, as regards the Veteran's May 2015 Board hearing, the Board notes that, during the Board hearing, the undersigned identified the issues on appeal, to include the matter herein decided.  Also, information was elicited regarding the Veteran's current symptoms pertaining to his claim for an initial compensable rating for left testicle atrophy, and as to the existence of any outstanding medical records.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to this claim, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought to further development of the claim, and, as a result, additional evidence was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the July 2015 Board remand, the Board directed the AOJ to obtain updated VA treatment and/or private records, and provide the Veteran with a genitourinary VA examination.  The AOJ obtained updated VA treatments records and there are no outstanding requests to obtain any private medical records relevant to the claim for which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran was provided with an additional VA examination in October 2016.  Thus, as the requested action  has been accomplished, to the extent possible, no further action to ensure compliance with the prior e remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As a final point, the Board notes that in connection with the claim, the AOJ arranged for VA examinations in March 2012 and October 2016 to obtain information as to the severity of the disability (the reports of which are record).   These examination reports contain all findings necessary to evaluate the disability and the findings are supplemented by the medical evidence of record as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the October 2016 VA examination references any increase in severity to an extent that a higher rating may be warranted.  Thus, no additional VA examination is warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the  Board proceeding to decision on this claim, at this juncture   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

As discussed in the introduction, the AOJ granted service connection and assigned an initial, noncompensable rating for left testicle atrophy, effective July 9, 2008, assigned under Diagnostic Code 7523.  38 C.F.R. § 4.115b.  The Veteran was assigned a separate noncompenable rating for erectile dysfunction associated with left testicle atrophy, effective March 27, 2012, assigned under the Diagnostic Code 7522, which is currently not on appeal before the Board, as discussed below.  See id. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7523, complete atrophy of one testicle warrants a noncompensable rating; a 20 percent rating is assigned for the complete atrophy of both testis.  


The Veteran underwent a VA male reproductive system examination in March 2012.  The examiner then  diagnosed atrophy of one testis and erectile dysfunction.  Physical examination revealed an abnormal left testicle at a size of 1/2 to 1/3 of normal.  The right testicle and penis were noted as normal.  The examiner noted there were no voiding dysfunction, urinary tract/kidney infection, retrograde ejaculation, epididymis, tumors, and neoplasms.  The Veteran has not had an orchiectomy.  The examiner indicated the Veteran's erectile dysfunction is likely as not attributable to his service-connected left testicle atrophy.  The examiner concluded the Veteran's male reproductive conditions did not impact his ability to work.

In the May 2015 Board hearing, the Veteran testified that he is entitled to a compensable rating because of pain he experiences for which he takes pain medication.

Pursuant to the Board's July 2015 remand, the Veteran underwent an additional VA examination in October 2016.  The Veteran reported pain due to his testicular condition.  The examiner diagnosed the Veteran with left testicle atrophy with left varicocele.  Physical examination revealed an abnormal left testicle at a size of 1/2 to 1/3 of normal, considerably softer than normal, and a left varicocele palpable and tender.  The right testicle and penis were noted as normal.  The examiner noted there were no voiding dysfunction, urinary tract/kidney infection, retrograde ejaculation, epididymis, tumors, and neoplasms.  The Veteran has not had an orchiectomy.  The examiner also concluded that the Veteran did not have erectile dysfunction.  The examiner concluded the Veteran's male reproductive conditions did not impact his ability to work.  The examiner clarified the Veteran's diagnosis as left testicle varicocele, as medical records shows varicocele present after injury to the left testicle in 1981, and current exam findings were consistent with varicocele.

Initially, the Board notes that although the October 2016 examiner indicated the Veteran's atrophy of the left testicle was consistent with a varicocele, such recharacterization does not change the diagnostic code pursuant to which the disability evaluated, as Diagnostic Code 7523 is the only diagnostic code for evaluation of disability involving the testicle(s).   

As noted  above, a compensable rating under DC 7523 would require involvement, to the point of complete atrophy of both testicles.  .  However,  review of the clinical evidence, particularly, the  reports of March 2012 and October 2016 VA examinations, does not reflect involvement of both testicles.  As such  a compensable, schedular rating  for service connected atrophy of left testicle with varicocele is not warranted at any point since the effective date of the award of service connection. 

Moreover, there is no alternative diagnostic code under VA's rating schedule pursuant to which a compensable, schedular rating for the disability currently at issue could be assigned,  As noted, the DC 7523 is the only diagnostic pertaining to testicle impairment.  See 38 C.F.R. 4.115b.  While the Board notes that a separate, noncompensable rating for erectile dysfunction has been assigned (under DC 7522), the rating for that disability is not currently before the Board.,

For all the foregoing reasons, the Board finds that the record presents no basis for an initial .compensable schedular rating for the Veteran's left testicle atrophy with varicocele, and that the claim must be denied.  In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of an initial, compensable, schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial, compensable, schedular  rating for left testicle atrophy with varicocele is denied. 


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

Pursuant to the Board's July 2015 remand, a VA back (thoracolumbar spine) examination was conducted in October 2016 to obtain information as to the severity of the Veteran's service-connected IVDS of the lumbar spine.  Since then, February 2017 private treatment records from the Sentara Medical Group reflect the Veteran underwent back surgery, spinal extreme lateral interbody fusion and lumbar posterior discectomy/laminectomy on February 9, 2017.  A March 2017 letter from the private surgeon indicated that the Veteran may return to work 6-12 weeks after his surgery, but that a more accurate start date would be given at a 6-week follow-up appointment.  A subsequent March 2017 private treatment record notes that the Veteran's surgery involved an indirect decompression and that he may need a direct compression, to be determined at his three month follow-up appointment (May 2017).  The physician ordered MRI and CT scans.  

Given that the Veteran has undergone recent back surgery, the Board finds that further examination of the Veteran is needed, to obtain contemporaneous clinical findings and appropriate testing results-based on full consideration of the Veteran's documented medical history (as noted above), to assess the severity of the service-connected IVDS lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Lewinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

As adjudication of the claim for increased rating for IVDS of the lumbar spine in light of the newly submitted evidence may  impact the TDU matter-a component of the current claim for higher ratings,  the  Board consideration of the Veteran's entitlement to a TDIU due to IVDS of the lumbar spine, at this juncture, would be premature.  Hence, this matter is being remanded, as well.

.
The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher ratings. See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further examination in connection with the lumbar spine claim, to ensure that all due process requirements are met, and that the record as to remaining claims on appeal,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record reflects that the Veteran has been receiving treatment from the Hampton VA Medical Center (VAMC), and records dated through January 2017 are associated with the file.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since January 2017. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, (to include as regards private (non-VA) treatment),  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, the Veteran's ongoing private treatment records from the Sentara Medical Group dated since March 2017.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim(s on appeal.  

As a final point, the Board notes that, with respect  the remaining matter involving  evaluation of the left testicle disability, the Veteran has alleged experiencing testicle pain for which he has been prescribed medication.  As this is factor not addressed in the criteria for evaluating testicle disability, it appears to raise the matter of the Veteran's entitlement to a compensable rating on an extra-schedular basis, pursuant to 38 C F R § 3.321-a matter which has not been explicitly addressed by the AOJ.  Hence, a remand of this matter for AOJ adjudication of this matter, in the first instance, to avoid any prejudice to the Veteran.  .  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  On remand, the AOJ should consider whether referral of the claim to the first line authority prescribed in 38 C.F.R. § 3.321(b)(1) is warranted.    

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claims) on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records from the Sentara Medical Group dated since March 2017. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA  spine examination by an appropriate medical professional. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include x-rays, if warranted), to include imaging studies and electrodiagnostic testing, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why).  explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine. If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

 The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

 Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability. The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Further, considering all orthopedic, neurological, and vascular findings, along with the Veteran's history, the examiner should provide comment as to the occupational and functional limitations due to IVDS of the lumbar spine and the existence, frequency, duration, and severity of any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted (to include referral of the testicle disability rating claim for extra-schedular consideration, if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to the higher rating claim, whether the procedures for referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 are invoked).  

7.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an SSOC that citation to and discussion of additional legal authority considered-to specifically include 38 C.F.R. § 3.321-along with  clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


